                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                             1:19-cr-110-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
JOHN HOWARD JOHNSON,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the Government’s Motion for Turnover of Funds

Held by the Federal Bureau of Investigations. (Doc. No. 27). Upon consideration of the

Government’s motion for an order that funds held by the Federal Bureau of Investigation be

applied to restitution in this case, the Motion (Doc. No. 27) is GRANTED.

                                            ORDER

       IT IS HEREBY ORDERED that the Federal Bureau of Investigation shall remit funds in

the amount of $1,555.55, FBI evidence item numbers 91A-CE-3160621 and 91A-CE-3149533, to

the Office of the United States District Clerk of Court for the Western District of North Carolina,

401 West Trade Street, Charlotte, North Carolina 28202, to apply to the restitution imposed by the

criminal judgment in this matter.



                                          Signed: April 13, 2021




      Case 1:19-cr-00110-MOC-WCM Document 28 Filed 04/13/21 Page 1 of 1
